                  United States District Court
                    District of Massachusetts

                                   )
Woods Hole Oceanographic           )
Institution,                       )
                                   )
          Plaintiff,               )
                                   )    Civil Action No.
          v.                       )    17-12301-NMG
                                   )
ATS Specialized, Inc. et al,       )
                                   )
          Defendants.              )



                        MEMORANDUM & ORDER

GORTON, J.

     This case arises from the transportation of an

experimental, deep sea submarine from Woods Hole, Massachusetts

to Australia pursuant to an agreement between Woods Hole

Oceanographic Institution (“WHOI”) and the Australian National

Maritime Museum (“the Museum”).    The agreement memorialized the

arrangement whereby WHOI loaned the submarine to the Museum.

During transit, the submarine was severely damaged by fire and

when the parties involved were unable to resolve liability WHOI

brought suit against the Museum and other defendants.

Subsequently, the Museum filed a third-party complaint against

Ridgeway International Australia Limited (“Ridgeway Australia”)

for indemnity and contribution.




                                  -1-
     In February, 2020, Magistrate Judge Jennifer C. Boal

entered a Report and Recommendation (“R&R”) that the Court 1)

deny Ridgeway Australia's motion to dismiss for lack of personal

jurisdiction and 2) grant, in part, and deny, in part, Ridgeway

Australia's motion to dismiss for failure to state a claim.

Specifically, the Magistrate Judge recommended that this Court

dismiss the Museum's indemnity claim but not its contribution

claim.

     The facts and procedural history are provided in detail in

the R&R with which the Court assumes familiarity.

I. Motion to Dismiss

     After considering the R&R, and the objections and replies

thereto, it will be accepted and adopted.   The Court will,

however, dismiss the Museum’s indemnity claim without prejudice.

     As summarized by Magistrate Judge Boal,

     Under Massachusetts law, indemnification may arise under
     three theories: (1) an express agreement; (2) a contractual
     right implied from the nature of the relationship between
     the parties; and (3) a common law tort-based right. Araujo
     v. Woods Hole, Martha’s Vineyard, Nantucket Steamship
     Auth., 693 F.2d 1, 2 (1st Cir. 1982).

The Museum claims that it has a right of indemnification under

both an implied contractual theory and common law.   The

Magistrate Judge found the Museum had not alleged facts

sufficient to support either an implied contractual right or a

common law tort-based right.   In its opposition, however, the



                                -2-
Museum evinces newly disclosed facts which may support its

indemnity claim.   This Court agrees with the analysis of the

Magistrate Judge but will dismiss the indemnity claim without

prejudice and afford the Museum leave to amend.


                               ORDER



     For the forgoing reasons, the R&R (Docket No. 238) is

ACCEPTED and ADOPTED with the caveat that the Museum’s indemnity

claim is dismissed without prejudice.




So ordered.


                                       /s/ Nathaniel M. Gorton
                                       Nathaniel M. Gorton
                                       United States District Judge
Dated March 24, 2020




                                -3-
